--------------------------------------------------------------------------------


Exhibit 10.43
THIRD AMENDMENT
TO THE
PNM RESOURCES, INC.
NON-UNION SEVERANCE PAY PLAN
 
Effective January 1, 2002, Public Service Company of New Mexico (“PNM”) adopted
the Public Service Company of New Mexico Benefits My Way Plan (the “BMW Plan”).
Effective November 27, 2002, sponsorship of the BMW Plan was transferred from
PNM to PNM Resources, Inc. (“PNM Resources”) and the Plan as renamed the “PNM
Resources, Inc. Benefits My Way Plan.” The BMW Plan consisted of a number of
component programs including Program 12, Non-Union Severance Pay Program (the
“Non-Union Severance Program”). Effective as of January 1, 2004, PNM Resources
amended and restated the BMW Plan to divide it into a number of separate plans
that replace several of the component programs in effect on December 31, 2003.
As part of the amendment and restatement, the PNM Resources, Inc. Non-Union
Severance Pay Plan (the “Plan”) was created as a successor plan to the Non-Union
Severance Program, effective as of January 1, 2004. The Plan has since been
amended on two previous occasions. By this instrument, PNM Resources now desires
to amend the Plan in order to exclude employees who are potentially eligible to
receive benefits from the First Choice Power, L.P. Customer Operations
Outsourcing Severance Plan from participating in this Plan.
1. This Third Amendment shall be effective as of October 1, 2005, unless
otherwise noted herein.
2. This Third Amendment amends only the provisions of the Plan as noted below,
and those provisions not expressly amended shall be considered in full force and
effect. Notwithstanding the foregoing, this Third Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions and intent of this Third Amendment.
 
 
 

--------------------------------------------------------------------------------

 
3. Section 3.5 (Certain Employees Ineligible For Benefits of the Plan) is hereby
amended by adding a new subsection (f) to provide as follows:
(f) Employees who are listed on Attachment A to the First Choice Power, L.P.
Customer Operations Outsourcing Severance Plan as it may be modified or
supplemented from time to time by the President of First Choice Power, L.P.
pursuant to said Attachment A.
 
IN WITNESS WHEREOF, PNM Resources has caused this Third Amendment to be executed
as of this 7th day of December, 2005.
 
PNM RESOURCES, INC.
 
By:  /s/ Alice A. Cobb
Its: Senior Vice President and Chief Administrative Officer
 
 
2
